UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 98-608



In Re: CARL ROBERT CHRISTY,

                                                         Petitioner.



                 On Petition for Writ of Mandamus.
                     (CA-96-741-5-F, CR-89-9-F)


Submitted:   September 10, 1998        Decided:   September 23, 1998


Before MURNAGHAN, MICHAEL, and MOTZ, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Carl Robert Christy, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Carl Robert Christy brings this mandamus petition complaining

about the district court’s handling of his 28 U.S.C. § 2255 (1994)

motion he filed concerning his conviction for conspiracy to possess

with the intent to distribute cocaine in violation of 21 U.S.C. §§

841 and 846 (1994). The district court denied § 2255 relief, and on

appeal, this court denied a certificate of appealability and dis-

missed the action. See United States v. Christy, No. 97-7107 (4th

Cir. June 22, 1998) (unpublished). Apparently, in this mandamus

petition, Christy seeks to revisit the concerns he raised in his

§ 2255 motion. Mandamus is a drastic remedy to be used only in

extraordinary circumstances. See Kerr v. United States Dist. Court,

426 U.S. 394, 402 (1976). Mandamus relief may not be used as a

substitute for appeal. In re Catawba Indian Tribe, 973 F.2d 1133,

1135 (4th Cir. 1992). Accordingly, we deny Christy’s petition for

mandamus relief. We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                   PETITION DENIED




                                2